DETAILED ACTION
This office action is in response to the amendment field on April 21, 2022. Claims 1-4, 6, 8-12, 14-18 and 22-33 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-12, 14-18, 22, 23, 25-27 and 29 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (2007/0086874, see the embodiment in Figure 13) in view of Sullivan et al. (2007/0086874, see embodiment in Figure 10) or Yamazaki et al. (6966735) and as further evidenced by www.dictionary.com. 

In reference to claim 1, Sullivan et al. disclose a reaction washer (at 100) for receiving counter torque generated due to tightening or loosening of a threaded fastener (Figure 13) including, an outer edge (106) having a geometric shape that allows for rotational coupling with a power tool (Paragraphs 63 and 70), a center bore (108) and a flat (see paragraph 41 disclosing; “However, the top and bottom surfaces of the fourth embodiment are neither convex nor concave, but are substantially flat, like a washer.”) bottom surface (at 104) having friction coefficient increasing treatment means (not labeled but formed as entire bottom surface of 104, see paragraph 49 for disclosing “Similarly, the bottom surface of the fourth embodiment creates friction between the washer and the workpiece to ensure that washer does not rotate and remains substantially stable relative to the nut when the nut rotates onto the bolt and against the washer.” ) disposed “about” (note; the term “about” is defined according to www.dictionary.com as being; “near; close to”) an outer peripheral portion (i.e. the outer peripheral/circumferential edge of 104, Figure 13) of the bottom surface and extending inwardly toward the center bore (because the bottom surface extends from the outer peripheral/circumferential edge of 104 to the center bore 108, see Figure 13), but this embodiment (i.e. embodiment in Figure 13) of Sullivan et al. lack specifically disclosing, that the friction coefficient increasing treatment means are disposed “about” (or “near; close to”) an outer peripheral portion of the bottom surface and extend inwardly toward, but not at or near, the center bore to a width less than a width of the bottom surface. However, Sullivan et al. teach in other embodiments (see embodiment in Figure 10) that it is old and well known in the art at the time the invention was made to provide a washer having friction coefficient increasing treatment means formed as a knurled potion (at 35 in Figure 10 and see paragraphs 37, 39, 43, 65, 68 and 91) disposed “about” (or “near; close to”) an outer peripheral portion (at 19) of the bottom surface (see paragraph 41) and extend inwardly toward, but not at or near, a center bore (21) to a width (i.e. see width of 35, in Figure 10) less than a width of the bottom surface (i.e. width formed at 33 in Figure 10) because the friction coefficient increasing treatment means do not extend completely over the entire bottom surface (Figure 10). In addition, Yamazaki et al. also show that it is old and well known in the art at the time the invention was made to a washer (26, Figure 21b) having a flat bottom surface (at 50a) having non-slip (see Column 23, Lines 4-42) friction coefficient increasing treatment means (at 49 and/or at 50 in Figure 21b) disposed “about” (or “near; close to”) an outer peripheral portion of the bottom surface (see Figure 21b below) and extending inwardly toward, but not at or near, a center bore (see Figure 21b below) to a width (see width of at 49 and/or at 50) less than a width of the bottom surface (see Figure 21b below) because the friction coefficient increasing treatment means (at 29 or at 49 and/or at 50, Figure 21b) do not extend over the entire bottom surface (Figure 21b). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the friction coefficient increasing treatment means, of Sullivan et al. (i.e. the embodiment of Figure 13), with the known technique of providing friction coefficient increasing treatment means that are disposed “about” (or “near; close to”) an outer peripheral portion of the bottom surface and extend inwardly toward, but not at or near, the center bore to a width less than a width of the bottom surface, as taught by the other embodiment (see Figure 10) of Sullivan et al. or as taught by Yamazaki et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having non-slip friction coefficient increasing treatment means which provide a more positive non-loosening effect with practical processing costs, which surely tightens and fixes even a mounting member with low anti-crack characteristics and/or that provides a reaction point for a self-reacting tightening tool and creating a live load on the bolt thereby more effectively stabilizing the nut during normal operation.
[AltContent: textbox (Center bore)][AltContent: arrow][AltContent: textbox (Width of bottom surface)][AltContent: ][AltContent: textbox (Outer peripheral portion)][AltContent: arrow]
    PNG
    media_image1.png
    350
    482
    media_image1.png
    Greyscale


In reference to claim 2, Sullivan et al. show that the friction coefficient increasing treatment means are selectively biased towards the outer edge (see abstract and Paragraphs 26, 27, 30 and 66).

In reference to claim 3, Sullivan et al. show in another embodiment (see Figure 2) that the friction coefficient increasing treatment means (formed as knurled portion 48, similar to knurl portions 35) are discontinuously biased in areas (i.e. the valleys located between adjacent upper knurl portions) towards the outer edge (see annotated Figure 2 below). Yamazaki et al. also show that the friction coefficient increasing treatment means (at 29 or at 49 and/or at 50) are discontinuously biased in areas (because they have different “pitches” see Column 23, Lines 20-24). 

[AltContent: textbox (Valley)]
[AltContent: arrow]
    PNG
    media_image2.png
    741
    792
    media_image2.png
    Greyscale

In reference to claim 4, Sullivan et al. show that the friction coefficient increasing treatment means (35) are not located at or near the radius of the center bore (see smooth inner portion [17] extending between knurl portion [35] and center bore [21], in Figure 10). Yamazaki et al. also show that the friction coefficient increasing treatment means (at 29 or at 49 and/or at 50) are not located at or near the radius (because of space 50a) of the center bore (see annotated Figure 21b above).
In reference to claim 6, Sullivan et al. disclose that the friction coefficient increasing treatment means include either: roughenings; polygonal surfaces; splines; knurls; spikes; grooves; slots; protruding points or corners; other such projections; or any combination thereof (Paragraph 65). 

In reference to claim 8, Sullivan et al. show an effective friction radius of the washer is greater than an effective friction radius of the threaded fastener (20, Figure 5). 

In reference to claim 9, Sullivan et al. show that the washer outer edge extends substantially beyond an outer edge of the threaded fastener (20, Figure 5). 

In reference to claim 10, Sullivan et al. also provide a reaction abutment force received by the washer outer edge is of slightly larger magnitude than an action torque received by an outer edge of the threaded fastener (because the device of Sullivan et al. has met all of the previous structural limitations of the claims). 

In reference to claim 11, Sullivan et al. disclose that the friction coefficient increasing means are positioned substantially beyond an effective friction radius of a nut or a bolt head about the bottom surface of the washer (Paragraph 65). The examiner further notes that depending on the specific contact size percentage selected (e.g. 20%) for the friction coefficient increasing means and depending on the particular size of bolt selected by the user, the friction coefficient increasing means could be selected such that they are positioned substantially beyond an effective friction radius of a nut or a bolt head about the bottom surface of the washer (Paragraph 65) because where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233.

In reference to claim 12, Sullivan et al. show that the bottom surface includes a smooth surface (17a) formed between the center bore (21) to accept the bolt and the friction coefficient increasing treatments (35, Figure 10). 

In reference to claim 14, Sullivan et al. show that the outer edge of the washer and its engaging means are substantially vertical engage with an inner edge of an outer socket (58) and its engaging means are substantially vertical (Figure 6). 

In reference to claim 15, Sullivan et al. show that the outer edge of the washer and its engaging means are shaped with any suitable geometry (paragraph 63) to rotatably couple with an inner edge of an outer socket (58) inner edge and its engaging means which is shaped with any suitable corresponding geometry (Figure 6).

In reference to claim 16, Sullivan et al. show that geometric shapes include either; concave portions extending inwardly and convex portions extending outwardly which are alternately and repeatedly provided in a radial direction around a central point of the washer; or any geometric shape such as triangle, curvilinear triangle, square, rectangle, parallelogram, rhombus, trapezoid, trapezium, kite, pentagon, hexagon, heptagon, octagon, nonagon, decagon, circle with outer projections, ellipse or oval (Figure 13). 

In reference to claim 17, Sullivan et al. show including a tapered bottom edge portion (at 14, as seen in Figure 4b) formed between the outer edge and the bottom surface and extending inwardly relative to an outer edge of the threaded fastener and downwardly relative to the outer edge (Figure 4b).

In reference to claim 18, Sullivan et al. show a tapered bottom edge portion (at 14, as seen in Figure 4b) extending inwardly relative to an outer edge of the nut or the bolt head, formed between the outer edge and the bottom surface (Figure 4b). 

In reference to claim 22, Sullivan et al. disclose a fastening socket assembly including: an inner socket (60) having an inner edge with a nut or stud-head engaging means and an outer socket (58) having an inner edge with a reaction washer engaging means for engaging an outer edge of the reaction washer of claim 1 (Figure 6) and wherein the inner socket is substantially disposed inside the outer socket, and wherein the inner socket and the outer socket are coupled together with a mechanism that allows the inner socket and the outer socket to be cooperatively and relatively rotated in opposite directions (Paragraph 80). 

In reference to claim 23, Sullivan et al. show that the outer socket inner edge and its engaging means and the washer outer edge and its engaging means are substantially vertical (Figure 6). 

In reference to claim 25, Sullivan et al. disclose that the outer socket is formed as a HYTORC® Z® Reaction Pad (because the prior art met the previous structural limitations of the outer socket in prior claims thus including the known brand/trademark name “HYTORC® Z® Reaction Pad” does not add any patentable weight), non-rotatably attachable to a housing (62) of the tool (see Paragraph 80 which discloses, “a first socket head 58 and a second socket head 60. The first socket head 60 engages with the biasing fastener 10 and is fixed relative to the body 62 of the tightening tool 56. The second socket head engages the nut 28 and is adapted to apply torque to the nut to tighten it against the biasing fastener 10.” Note; that in the statement above, at the second underlined portion, a typographical error with respect to first socket head exists disclosing element (60) instead of element (58). This is further evidenced in paragraph 76, which references the first socket head as being element (58). Thus, outer socket (58) is fixed to housing (62) thereby meeting the limitation of being non-rotatably attachable thereto. Furthermore, because the applicant fails to provide any criticality and fails to provide any other structural limitations pertaining to the socket, it would have also been obvious to use any type of socket including the known HYTORC® Z® Reaction Pad because such a socket is old and well known. 
In reference to claim 26, Sullivan et al. show that the fastening socket assembly of claim 22 integrated into a HYTORC® Z® Offset Link having: a drive force input assembly; the inner socket formed as a drive force output assembly; and the outer socket formed as a reaction force assembly because the prior art previously met the structural limitations of the claims thus disclosing the known the brand/trademark name (“HYTORC® Z® Offset Link”) does not add any patentable weight (Figures 1-16). Furthermore, because the applicant fails to provide any criticality and fails to provide any other structural limitations pertaining to the socket, it would have also been obvious to use any type of socket including the known HYTORC® Z® Offset Link because such a socket is old and well known.

In reference to claim 27, Sullivan et al. disclose the threaded fastener for fastening objects including: a stud (20 or 22) either a nut (28) to be tightened or loosened threadedly engageable with the stud or a stud-head to be tightened or loosened connected to the stud; and the reaction washer of either claim 1 disposed between one of the objects and either the nut or the bolt head (Figure 6). 

In reference to claim 29, Sullivan et al. disclose the threaded fastener according to claim 27, which is to be either tightened and/or loosened by the fastening socket assembly of claim 22 (Figures 1-16, Paragraph 80). 

Claim 24, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (2007/0086874, see the embodiment in Figure 13) in view of Sullivan et al. (2007/0086874, see embodiment in Figure 10) or Yamazaki et al. (6966735) and Miyata (2012/0125163).

In reference to claim 24, Sullivan et al. disclose the claimed invention as previously mentioned above, but lack, the outer socket having an outer bottom edge with a tapered surface inclined inwardly toward a bottom of a bottom inner edge. However, Miyata shows that it is old and well known in the art to provide an outer socket (22) with an outer bottom edge having a tapered surface (24b) inclined inwardly toward a bottom of a bottom inner edge (Figure 8). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the socket, of Sullivan et al., with the known technique of providing an outer socket having an outer bottom edge with a tapered surface inclined inwardly toward a bottom of a bottom inner edge, as taught by Miyata, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having increased engagement means that prevent any unwanted disconnection during normal operation. 

Claim 28, Finally rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (2007/0086874, see the embodiment in Figure 13) in view of Sullivan et al. (2007/0086874, see embodiment in Figure 10) or Yamazaki et al. (6966735) and Su (2009/0142155). 

In reference to claim 28, Sullivan et al. disclose the claimed invention as previously mentioned above, but lack, a dual washer assembly having the second washer being disposed between the other of the objects and another part of the fastener not to be rotated. However, Su shows that it is old and well known in the art to provide a dual washer assembly having the second washer (at 12’ or at 12 depending on which one is considered the first washer) being disposed between the other of the objects (16) and another part of the fastener (14) not to be rotated (Figures 2 and 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device, of Sullivan et al., with the known technique of providing the dual washer assembly, as taught by Su, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which results in an increased anti-loosening effect during normal operation. 

Claims 30-33 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (2007/0086874, see the embodiment in Figure 13) in view of Sullivan et al. (2007/0086874, see embodiment in Figure 10) or Yamazaki et al. (6966735) and particularly in view of Junkers (EP000988935, previously attached).

In reference to claim 30, Sullivan et al. disclose the claimed invention as previously mentioned above, but lack, a reaction arm-free torque power tool. However, Junkers teaches that it is old and well known to provide a reaction arm-free torque power tool (See abstract). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device, of Sullivan et al., with the known technique of providing the reaction arm-free torque power tool, as taught by Junkers, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more easily tightens of loosens a workpiece without much effort required by the user. 

In reference to claim 31, Junkers disclose the power tool according to claim 30 is either electrically, hydraulically or pneumatically driven (Paragraph 9). 

In reference to claim 32, Junkers obviously disclose a power tool according to claim 30 including either: a HYTORC® ICE®; a HYTORC® AVANTI®; a HYTORC® STEALTH®; a HYTORC® XXI®; a HYTORC® jGUN®; a HYTORC® FLIP-Gun®; a HYTORC® THRILL® Gun; or a HYTORC® Z® Gun because the prior art met all of the previous structural limitations of the claims thus the brand/trademark name(s) do not add any patentable weight. Furthermore, because the applicant fails to provide any criticality and fails to provide any other structural limitations pertaining to the power tool, it would have also been obvious to use any type of power tool including the known HYTORC® ICE®; a HYTORC® AVANTI®; a HYTORC® STEALTH®; a HYTORC® XXI®; a HYTORC® jGUN®; a HYTORC® FLIP-Gun®; a HYTORC® THRILL® Gun; or a HYTORC® Z® Gun tools because such tools are old and well known.

In reference to claim 33, the combination provide a system for fastening objects including: a threaded fastener of claim 27 and a torque power tool of claim 30. 
Response to Arguments
Applicant's arguments filed April 21, 2022 have been fully considered but they are not persuasive. The examiner notes that the Applicant merely incorporates the arguments previously made (see Arguments filed 9/13/21) which are included along with the appropriate response below. 
Applicant contends that, “Applicant's “peripheral” amendment in claim 1 renders moot Examiner's argument that the coefficient increasing treatment means being “disposed about an outer portion of the bottom surface” is met because the term “about” is defined according to www.dictionary.com as being near; close to. Knurl portion (48) of Sullivan is not located near or close to the “outer peripheral portion of the bottom surface”. However, the examiner respectfully disagrees with this statement. Sullivan et al. clearly show that the friction coefficient increasing treatment means (35) are disposed “about” (or “near; close to”) an outer peripheral portion (at 19) of the bottom surface (17, see paragraph 41) and extend inwardly toward, but not at or near, a center bore (21, Figure 10), thereby meeting the limitations of the claims. In addition, Yamazaki et al. also show that it is known to provide friction coefficient increasing treatment means (at 29 or at 49 and/or at 50) are disposed “about” (or “near; close to”) an outer peripheral portion (see annotated figure above) of the bottom surface (50a) and extend inwardly toward, but not at or near, a center bore, thereby meeting the limitations of the claims.  Since, all of the structural limitations of the claims have been met, the examiner believes that the rejection is proper and thus is maintained.
Applicant contends that, “Finally, Applicant disagrees with Examiner’s belief that Applicant “is interpreting each reference individually rather than taking what each reference specifically teaches and applying that teaching into the combination and interpreting the combination as a whole”. No reference alone or in combination teaches, much less infers, the simple and effective solution offered by amended claim 1.” However, the examiner respectfully disagrees with this statement. The combination of the references, as previously discussed in the rejection above, do provide a reaction washer having friction coefficient increasing means (35) that are disposed about an outer peripheral portion, extend inwardly but not at or near the center bore to a width less than the width of the bottom surface (see rejection above). Furthermore, by providing the friction coefficient increasing means, as taught by Sullivan et al. (see embodiment in Figure 10) or Yamazaki et al. one could provide a washer having non-slip friction coefficient increasing treatment means that provide a positive non-loosening effect with practical processing costs, which surely tightens and fixes even a mounting member with low anti-crack characteristics and/or that provides a reaction point for a self-reacting tightening tool and creating a live load on the bolt thereby more effectively stabilizing the nut during normal operation thus providing motivation for the combination as previously discussed in the rejection above. If the applicant believes that a structural difference exists between the current invention and the prior art of record, additional structural limitations should be added to the independent claims. However, since all of the structural limitations of the claims (as currently provided) have been met and because proper motivation has been established, the examiner believes that the rejection is proper and thus is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723